O’Malley, J.
(dissenting). In my opinion plaintiffs’ Exhibit 29 was tantamount to a bill of sale. Under such circumstances the plaintiffs were entitled to introduce evidence tending to show that the transfer of the securities was not absolute but merely by way of pledge or with the right to plaintiffs’ testator to repurchase. It was error, therefore, to strike out testimony already received tending to show a pledge, or the right in plaintiffs’ testator to repurchase, and plaintiffs should have been afforded opportunity further to develop their case under such theory. The questions (1) whether the testimony stricken out was sufficient to establish the oral agreement relied upon and (2) its alleged illegality should be determined only after there has been a full adducement of the facts.
I, accordingly, dissent and vote for a reversal of the judgment and for a new trial.